  1   Brian S. Healy, State Bar No. 112371
      TIERNEY, WATSON & HEALY
  2   A Professional Corporation
      351 California Street, Suite 600
  3   San Francisco, California 94104
      Telephone: (415) 974-1900
  4   Facsimile: (415) 974-6433

  5   Attorneys for Creditor
      Bank of the West
  6

  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                              NORTHERN DISTRICT OF CALIFORNIA

 10
      In Re:                                           )      Case No: 20-50286
 11                                                    )
      Michael Raymond Hess &                           )
 12   Angel Lynn Hess,                                 )      Chapter 13
                                                       )
 13                   Debtors.                         )
                                                       )
 14                                                    )

 15

 16                      OPPOSITION TO MOTION TO VALUE COLLATERAL

 17
               Bank of the West opposes the Motion to Value Personal Property filed on behalf of
 18
      Angel Hess. The sole “evidence” of the value of the accounts receivable of Ms. Hess law
 19
      practice is a single sentence in her declaration based upon her inf ormation and belief.
 20
               There is no basis for debtors decision to break the receivable of her law practice into
 21
      two groups - receivables less than 90 days and receivables of greater than 90 days. The
 22
      later of which are valued at zero.
 23
               There does not appear to be any effort to evaluate the receivables individually, what
 24
      steps, if any, to attempt to collect those receivables, or whether Ms. Hess continues to
 25
      represent those clients.
 26
               Bank of the West, through the undersigned, has requested on at least 2 occasions
 27
      that it be provided with the detail listing of the accounts which make up the accounts
 28
Case: 20-50286      Doc# 34      Filed: 06/08/20   Entered: 06/08/20 10:48:39     Page 1 of 2
                                                     -1-
  1   receivable. That would permit Bank of the West to evaluate the value of the receivables.

  2   This request has been not yielded any reply from debtor’s counsel.

  3          Bank of the West submits that the debtor should not be able to conceal all

  4   information from a secured creditor and then seek to reduce the value of the receivables

  5   from the total accounts receivable listed on the schedules of $119,336 to a figure less than

  6   10% of that total.

  7          At a minimum, the debtor should provide reasonable information to the secured

  8   creditor, the trustee, and the court so it can be determined that the assigned valuation is

  9   proper or if the secured creditor should seek to have the accounts receivable the debtor

 10   believes are worthless surrendered to the secured creditor to let it attempt collection

 11   efforts.

 12

 13   DATED: June 8, 2020
                                                         TIERNEY, WATSON & HEALY
 14                                                      A Professional Corporation

 15
                                                    By     /s/
 16                                                      Brian S. Healy

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
Case: 20-50286    Doc# 34    Filed: 06/08/20   Entered: 06/08/20 10:48:39      Page 2 of 2
                                                 -2-
